                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF MISSOURI
                                       SOUTHERN DIVISION

        STUDIO 417, INC., et al.            )
                                            )
               Plaintiffs,                  )       CASE NO. 6:20-CV-03127
                                            )
               vs.                          )
                                            )
        THE CINCINNATI INSURANCE            )
        COMPANY,                            )
                                            )
               Defendant.                   )

                    DEFENDANT THE CINCINNATI INSURANCE COMPANY’S
                 REPLY SUGGESTIONS IN SUPPORT OF ITS MOTION TO DISMISS

                                            WALLACE SAUNDERS, P.C.
                                            Michael L. Brown     MO 55732
                                            Kelvin J. Fisher    MO 56573
                                            10111 West 87th Street
                                            Overland Park, KS 66212
                                            (913) 888-1000 FAX - (913) 888-1065
                                            mbrown@wallacesaunders.com
                                            kfisher@wallacesaunders.com

                                            LITCHFIELD CAVO LLP
                                            Daniel Litchfield    PHV
                                            Ericka Hammett PHV
                                            303 West Madison Street
                                            Suite 300
                                            Chicago, IL 60606
                                            (312) 781-6669 FAX (312) 781-6630
                                            litchfield@litchfieldcavo.com
                                            hammett@litchfieldcavo.com

                                            ATTORNEYS FOR DEFENDANT THE
                                            CINCINNATI INSURANCE COMPANY




                                                i
101920983.v1
                                  OVERVIEW AND SUMMARY OF ARGUMENT

                 Plaintiffs seek to have this Court rule that policies that protect against direct physical loss

        or damage to property apply to purely financial losses from the Coronavirus pandemic.1 Cincinnati

        moves to dismiss the Complaint because its allegations and the plain language of the Policies show

        Plaintiffs cannot possibly prove their claim.

                                                          ARGUMENT

        I.       The Policies Require Direct Physical Loss to Plaintiffs’ Property and None is
                 Alleged Here.

                 Plaintiffs do not dispute that the interpretation of an insurance policy is a question of law

        for this Court. (Opp. p. 4). Nor do Plaintiffs dispute that where the language of an insurance policy

        is clear and unambiguous, “the Court uses the meaning that would be attached by an ordinary

        person.” (Opp. p. 4). Here, the Policy clearly and unambiguously requires direct physical loss, i.e.,

        actual, tangible, permanent, physical alteration, to property. Plaintiffs allege nothing of the sort.

                 A.       The Policies’ Direct Physical Loss Requirement.

                 The Policies make clear that direct physical loss is a fundamental prerequisite for any

        coverage under the Policy. This includes the Business Income, Extra Expense, Civil Authority,

        Extended Business Income, Dependent Property, and so-called Sue and Labor coverages Plaintiffs

        seek. (CIC Brf. pp. 8-9). Plaintiffs do not dispute that the requirement of direct physical loss or

        damage is applicable to each of these coverages. Rather, they make fallacious and legally

        unsupported assertions that there is direct physical loss here.


        1
          Cincinnati issued separate policies to each of the named Plaintiffs. However, Plaintiffs agree each policy contains
        identical pertinent language. (Opp. Br. at p. 4, fn. 4). While Cincinnati’s Motion included parallel citations to the
        individual policies, Plaintiff’s Opposition Brief cites only the applicable page numbers of the Studio 417 Policy. (Dkt.
        No. 1-1; Compl. Ex. A). For brevity, and consistency, Cincinnati follows suit. References to the page numbers here
        refer to the ECF-stamped page numbers in the top margin of Studio 417 Policy. (Dkt. No. 1-1) (“Policy at p. __”).
        However, references to “Policy” or “Policies” in the body of this brief refer collectively to the Studio 417, Grand
        Street, Trezomare, and V’s Restaurant Policies. (Dkt. Nos. 1-1, 21-1, 21-2, & 21-4, respectively).

                                                                   1
101920983.v1
                  B.      Plaintiffs Cannot Evade the Fundamental Prerequisite for Any Coverage
                          Under the Policies, Direct Physical Loss.

                 Faced with the fact that the direct physical loss requirement applies to all of the coverages

        that they seek, Plaintiffs essentially argue that this requirement should not be enforced because the

        Policies do not define “physical loss” or “physical damage”. (Opp. pp. 5-6).2 But, Plaintiffs

        concede, as they must, that “the Court uses the meaning [of words in the policy] that would be

        attached by an ordinary person,” and the term must be construed in the context of the phrase that

        contains it. (Opp. p. 5). See also, Thiemann v. Columbia Pub. Sch. Dist., 338 S.W.3d 835, 840

        (Mo. Ct. App. 2011) (“[w]e give the language used in an insurance contract its plain and ordinary

        meaning”). As will be shown, the phrase direct physical loss should not be read to eliminate the

        physical aspect of the phrase.

                 Cincinnati established in its initial brief that courts throughout the country find that the

        plain and ordinary meaning of physical loss to property requires actual, tangible, physical,

        structural, alteration of property. (CIC Brf. pp. 13-20). It cited numerous cases to that effect. See,

        e.g., 10A Couch on Ins. § 148:46 (“The requirement that the loss be ‘physical,’ given the ordinary

        definition of that term, is widely held to exclude alleged losses that are intangible or incorporeal

        and, thereby, to preclude any claim against the property insurer when the insured merely suffers a

        detrimental economic impact unaccompanied by a distinct, demonstrable, physical alteration of

        the property.”) (emphasis added) (collecting cases); Source Food Tech., Inc. v. U.S. Fid. & Guar.

        Co., 465 F.3d 834, 838 (8th Cir. 2006) (“To characterize Source Food’s inability to transport its

        truckload of beef product across the border and sell the beef product in the United States as direct


        2
         Plaintiffs argue that the use of the terms “physical loss” or “physical damage” favors their case. (Opp. pp. 2 & 10).
        But, Cincinnati has shown that both terms require the loss or damage at issue be direct and physical in nature. (CIC
        Brf. pp. 8-9). See also, Rose’s 1, LLC v. Erie Insurance Exchange, No. 2020 CA 002424 B at 5 (D.C. Super Ct. August
        6, 2020), infra. In this context, the use of the word “or” does not eliminate the pervasive requirement of direct and
        physical loss or damage.

                                                                  2
101920983.v1
        physical loss to property would render the word ‘physical’ meaningless.”); Pentair, Inc. v. Am.

        Guarantee & Liab. Ins. Co., 400 F.3d 613 (8th Cir. 2005); Great Plains Ventures, Inc. v. Liberty

        Mut. Fire Ins. Co., 161 F. Supp. 3d 970, 978 & n. 44 (D. Kan. 2016) (Robinson, C.J.),

        reconsideration denied3; Newman Myers Kreines Gross Harris, P.C. v. Great N. Ins. Co., 17 F.

        Supp. 3d 323 (S.D.N.Y. 2014); N.E. Georgia Heart Ctr., P.C. v. Phoenix Ins. Co., No. 2:12-CV-

        00245-WCO, 2014 WL 12480022, at *6 (N.D. Ga. May 23, 2014) (expanding coverage to include

        loss-of-use damages when the property has not been physically impacted in some way “would be

        equivalent to erasing the words ‘direct’ and ‘physical’ from the policy.”); J. O. Emmerich &

        Assocs., Inc. v. State Auto Ins. Companies, No. 3:06CV00722-DPJ-JCS, 2007 WL 9775576, at *3

        (S.D. Miss. Nov. 19, 2007) (same); Phila. Parking Auth. v. Fed. Ins. Co., 385 F. Supp. 2d 280,

        289 (S.D.N.Y. 2005); MRI Healthcare Ctr. of Glendale, Inc. v. State Farm Gen. Ins. Co., 187 Cal.

        App. 4th 766, 780 (2010); Mastellone v. Lightning Rod Mut. Ins. Co., 2008-Ohio-311, ¶ 61, 175

        Ohio App. 3d 23, 40, 884 N.E.2d 1130, 1143 (mold on building siding did not constitute physical

        injury because it did not adversely affect the building’s structural integrity and could be removed

        by cleaning). Plaintiffs try, but fail, to distinguish these cases by asserting that they involve

        summary judgment motions rather than motions to dismiss under Rule 12(b)(6). This is a

        distinction without a difference. In both instances, the relevant inquiry is whether there was

        physical injury to property. In both instances, the non-moving party failed to either allege or show

        facts sufficient to sustain its claim.




        3
         Plaintiff asserts that Great Plains supports its interpretation of the Policy. Plaintiff summarily asserts that Great
        Plains says “loss of usefulness or function” is physical loss. (Opp. pp. 13-14) However, this is simply not what Great
        Plains says. Great Plains finds coverage specifically because the insured sustained physical alteration of its property.
        Great Plains, 161 F. Supp. 3d at 978 (“[T]he phrase “physical damage” in an insurance policy is widely accepted to
        mean a “physical alteration.”44 Thus, the Court finds that the phrase “physical loss or damage” provides coverage
        where, as here, cosmetic hail dents physically alter an insured’s property.”)


                                                                   3
101920983.v1
                 Moreover, all the cases that have addressed the issue whether the presence of Coronavirus,

        or a loss of use of a business because of government orders, squarely support Cincinnati here.

        Rose’s 1, LLC v. Erie Insurance Exchange, No. 2020 CA 002424 B (D.C. Super Ct. August 6,

        2020),4 holds that governmental Coronavirus orders “did not [a]ffect any direct changes to the

        properties,” “did not have any effect on the material or tangible structure of the insured properties,”

        and “were not such a direct physical intrusion” so as to cause direct physical loss. Rose’s, No. 2020

        CA 002424 B at 5, 7, 9. Thus, Roses holds that there was no insurance coverage.

                 In addition to Rose’s, Gavrilides Management Co. LLC v. Michigan Insurance Co., Case

        No. 20-000258-CB (Ingham County, Mich., Jul. 1, 2020) and Social Life Magazine, 1:20-cv-

        03311-VEC (S.D.N.Y.), ECF No. 24-1 at 15, reach the same conclusion. Coronavirus does not

        cause direct physical loss.5 Gavrilides involves a restaurant’s claim for business income loss

        related to the Coronavirus and resulting government orders. Gavrilides, in granting summary

        disposition to the insurer, holds:

                 [I]t is clear from the policy coverage provision only direct physical loss is
                 covered. Under their common meanings and under federal case law as well, that
                 the plaintiff has cited that interprets this standard form of insurance, direct physical
                 loss of or damage to the property has to be something with material existence.
                 Something that is tangible. Something according to the one case that the plaintiff
                 has cited from the Eastern District, that alters the physical integrity of the
                 property. The complaint here does not allege any physical loss of or damage to the
                 property . . . . So, again, the plaintiff just can’t avoid the requirement that there has
                 to be something that physically alters the integrity of the property. There has to be
                 some tangible, i.e., physical damage to the property.

        Gavrilides Order & Trans. at 18:20–20:9 (emphasis added).




        4
          The written order and opinion in Rose’s 1 is attached as Exhibit A. The order was published shortly before this brief
        was filed and a reporter citation is not yet available.
        5
          Gavrilides was decided after Cincinnati filed its initial brief. As such, the Order and transcript of the decision issued
        in Gavrilides are attached as Exhibit B. “It is well-established that a district court may take judicial notice of public
        records such as judicial rulings, and consider them on a motion to dismiss.” Challenger Powerboats, Inc. v. Evans,
        No. 4:07CV85 TIA, 2007 WL 2885346, at *2 (E.D. Mo. Sept. 27, 2007) (collecting cases).

                                                                    4
101920983.v1
                 Like Roses and Gavrilides, Social Life Magazine, 1:20-cv-03311-VEC (S.D.N.Y.), ECF

        No. 24-1 at 15, addresses the direct physical loss issue in a Coronavirus coverage case. Social Life

        denies a motion for preliminary injunction.6 The principal basis for that decision is the conclusion

        that the Coronavirus does not cause direct physical loss to property. Social Life famously states

        that the virus damages lungs, not printing presses. (Social Life Trans. at 5). Social Life holds that

        “this kind of business interruption needs some damage to the property to prohibit you from going.”

        (Social Life Trans. at 15). Cincinnati cited and relied on Social Life in its initial brief. But, Plaintiffs

        fail to address it, admitting its applicability and merit.

                 As demonstrated below, Plaintiffs concede the Orders and COVID-19 did not cause a

        distinct, demonstrable, physical alteration of their property. Instead, Plaintiffs summarily assert,

        contrary to the Orders and the allegations of their Complaint, that they “suffered direct physical

        loss of the use of their property as a result of the global Coronavirus pandemic (COVID-19) and

        government closure orders that made their property uninhabitable and/or unusable for its intended

        business operation.” (Opp. p. 1). But, this is exactly the argument that is rejected in cases around

        the country that address the meaning of direct physical loss. These cases include the only cases

        addressing this issue in the Coronavirus context. Accordingly, this Court should reject Plaintiffs’

        construction of the Policies as unreasonable and inconsistent with their plain language.

                 C.       Missouri Law, and the Law Nationally, Support Cincinnati’s Construction of
                          the Policy.

                 To the extent Plaintiffs purport to cite supporting cases, those cases involve language that

        does not appear in the Policies. Further, Plaintiffs rely on purported facts that are not alleged in




        6
          No written opinion was issued in Social Life, but a copy of the hearing transcript reflecting the Court’s ruling and
        rationale was attached as Exhibit E to Cincinnati’s initial brief.

                                                                   5
101920983.v1
        the Complaint. Accordingly, Plaintiffs’ arguments and cited cases are unavailing.7

                          1.       Plaintiffs’ Interpretation of the Policies is Unreasonable Because It Is
                                   Based on Language that Does Not Appear in the Policies.

                 Cincinnati has established that a mere loss of use of property is not direct physical loss to

        that property. In response, Plaintiffs incorrectly contend that Mehl v. Travelers Home & Marine

        Ins. Co., No. 4:16-cv-01325 CDP, 2018 U.S. Dist. LEXIS 74552, at *2 (E. D. Mo. May 2, 2018),

        and “numerous other courts have held that loss of use of property constitutes ‘physical loss.’” (Opp.

        p. 7 & Ex. 1) (emphasis added). Mehl is distinguishable because the policy there expressly covered

        “loss of use,” using those very words. Mehl, 2018 U.S. Dist. LEXIS 74552, at *2.8 Unlike Mehl,

        the Policies here do not define “loss” or “damage” to include “loss of use”. As such, Mehl is simply

        irrelevant here.

                 Plaintiffs also rely on Hampton Foods, Inc. v. Aetna Cas. & Sur. Co., 787 F.2d 349 (8th

        Cir. 1986). Plaintiffs contend that this so-called “relevant” and “controlling” case holds that the

        phrase direct physical loss is ambiguous because it was not defined. (Opp. pp. 1, 3, 5-6, 11-12).

        Plaintiffs are incorrect. Hampton concerns a building in imminent danger of collapse. Hampton,

        787 F.2d at 351. The building owner ordered immediate evacuation of all tenant businesses,

        including the insured’s. Id. Hampton removed its inventory and property from the building before

        it was eventually demolished and sold that property for salvage. Id. Hampton sought property

        coverage for business losses. Hampton finds that the policy there was ambiguous and therefore



        7
          Further, to the extent Plaintiffs argue the Policies provide coverage because they do not contain a virus exclusion,
        Cincinnati established that the absence of an exclusion is irrelevant where there is no direct physical loss, and thus no
        coverage, in the first instance. (CIC Brf. pp. 19-20).Plaintiffs do not dispute this establishment.
        8
          Plaintiffs note that Mehl cited Cincinnati Ins. Co. v. German St. Vincent Orphan Ass’n, Inc., 54 S.W.3d 661, 668
        (Mo. App. 2001) in conjunction with its holding the policy at issue was ambiguous. (Opp. P. 6). However, Mehl cited
        German St. Vincent for the general proposition that ambiguous policy language must be construed in favor of the
        insured, not that the language in the Policies here is ambiguous. But, as observed in German St. Vincent, where, as
        here, the policy language is plain and unambiguous”[c]ourts enforce insurance policies as written.” Id. at 668
        (emphasis added).

                                                                   6
101920983.v1
        provided coverage. Id. at 352. Nevertheless, Hampton explicitly recognizes that direct physical

        loss requires actual, tangible damage to property. Thus, it holds that “Hampton suffered direct,

        concrete and immediate loss due to extraneous physical damage to the building. Id. (emphasis

        added). Here, the Plaintiffs’ factual allegations and the Orders show there was no physical damage

        or injury to property. Indeed, the CDC Guidelines and case authority show the Coronavirus

        presents no risk of physical loss to Plaintiffs’ property at all, because it can be wiped away, without

        causing any physical damage. (CIC Brf. pp. 18-19).

                Citing Mehl v. Travelers Home & Marine Ins. Co., No. 4:16-cv-01325 CDP; Hampton

        Foods, 787 F.2d 349; Port Auth. of New York & New Jersey v. Affiliated FM Ins. Co., 311 F.3d

        226, 231, 236 (3d Cir.2002); Manpower Inc. v. Ins. Co. of the State of Penn., No. 08C0085, 2009

        WL 3738099, at *2, *6 (E.D. Wis. Nov. 3, 2009);9 Prudential Prop. & Cas. Co. v. Lillard–Roberts,

        CV–01–1362–ST, 2002 WL 31495830, at *7-*8 (D. Or. June 18, 2002); Murray v. State Farm

        Fire & Cas. Co., 509 S.E.2d 1, 16–17 (W. Va. 1998); W. Fire Ins. Co. v. First Presbyterian

        Church, 437 P.2d 52, 55-56 (Colo. 1968); General Mills, Inc. v. Gold Medal Ins. Co, 622 N.W.2d

        147, 151-152 (Minn. App. 2001); Sentinel Mgmt. Co. v. New Hampshire Ins. Co., 563 N.W.2d

        296, 300 (Minn. App. 1997); Travco Ins. Co. v. Ward, 715 F. Supp. 2d 699, 702 (E.D. Va. 2010);

        Matzner v. Seaco Ins. Co., No. 96-0498-B, 1998 WL 566658, at *3 (Mass. Super. Ct. August 12,

        1998); Hughes v. Potomac Ins. Co., 18 Cal. Rptr. 650, 655 (Cal. Dist. Ct. App. 1962); Cooper &

        Olive Indus. v. Travelers Indem. Co., No. C-01-2400, 2002 WL 32775680, at *2 (N.D. Cal. Nov.

        4, 2002); Gregory Packaging, Inc. v. Travelers Prop. Cas., No. 2:12-cv-04418, 2014 WL 6675934,

        at *1 (D. N.J. Nov. 25, 2014), Plaintiffs contend that courts applying Missouri law have concluded



        9
          Manpower, like Hampton, involved a claim for loss of use of business personal property resulting from actual,
        structural damage to a building. Manpower expressly distinguished its holding from cases construing “direct physical
        loss” as required for business interruption coverage using language similar to the Policies here. Id. at *6.

                                                                 7
101920983.v1
        that actual physical injury to property is not required. (Opp. p. 11). Alternatively, Plainiffs say that

        courts nationwide hold that physical loss or damage may occur without physical injury to property.

        (Opp. p. 12). But, without exception, each of the cases on which Plaintiffs rely is readily

        distinguishable. The most glaring differentiator is that most of the policies reviewed in these cases

        apply different policy language than the Cincinnati Policies. The policies in those cases state that

        they cover loss of property or expressly apply to loss of use of property. But, Cincinnati’s Policies

        cover direct physical loss or damage to property. They do not state coverage for loss of property

        or loss of use of property. Plaintiffs’ remaining cases involve actual, structural, physical loss or

        damage and thus are consistent with Cincinnati’s position here.10

                 Likewise, the policy in Port Authority did not expressly require physical loss or damage

        “to” property. Port Authority, 311 F.3d at 231. In any event, Port Authority holds that there is no

        coverage for the insured’s alleged asbestos-related losses because “[t]he mere presence of asbestos,

        or the general threat of future damage from that presence, lacks the distinct and demonstrable

        character necessary for first-party insurance coverage.” Id. at 226. Here, even if the Complaint

        alleged the presence of COVID-19 on Plaintiffs’ premises, which it does not, Port Authority

        supports Cincinnati’s position that the mere presence of the virus does not constitute physical loss

        or damage, and neither does the general threat of future harm.




        10
           Moreover, several cases have addressed the difference between policies covering physical loss “of” property, as
        opposed to those covering physical loss “to” property. See, e.g., Source Food, 465 F.3d at 838; Total Intermodal Servs.
        Inc. v. Travelers Prop. Cas. Co. of Am., No. CV 17-04908 AB (KSX), 2018 WL 3829767, at *3-4 (C.D. Cal. July 11,
        2018). These cases hold that even if coverage for loss “of” property may include “loss of use of property,” coverage
        for physical loss “to” property does not. Also, even if the phrase physical loss of property is construed to include
        purely financial loss where property has not sustained actual, tangible, injury or damage there is no way the phrase
        physical loss to property could reasonably encompass purely financial losses. Such a reading would render the Policy’s
        use of the word “to” meaningless. See, e.g., Total Intermodal, 2018 WL 3829767, at *4 (distinguishing MRI
        Healthcare Center, 187 Cal.App.4th 766 and Newman Myers, 17 F.Supp.3d 323 (“because the clauses on those cases
        differ from the Coverage clause here, it stands to reason that they also differ in meaning, such that ‘direct physical
        loss of’ should be construed differently from ‘direct physical loss to’ or ‘direct physical loss.’”); (Opp. 7).


                                                                  8
101920983.v1
                 Many of Plaintiffs’ cases, including Hampton, Manpower, Murray, General Mills,

        Sentinal, Lillard-Roberts, and First Presbyterian, also support Cincinnati because in each case

        there was a permanent physical alteration of the property, or the expressly insured “risk of”

        permanent physical alteration of the property. Here, there is no physical alteration of property, let

        alone any permanent physical alteration. It is undisputed the virus can be removed by cleaning and

        thus does not physically injure or damage property. See, e.g., Mastellone, 2008-Ohio-311, ¶ 61,

        175 Ohio App. 3d 23, 40, 884 N.E.2d 1130, 1143; Mama Jo’s, 2018 WL 3412974 at *9; Universal

        Image, 703 F.Supp.2d at 710, aff’d, 475 Fed.Appx. 569.11 Thus, none of these cases show the

        Policies provide coverage for Plaintiff’s purely financial losses.12

                 For all of the coverages Plaintiffs seek, the Policies require direct physical loss or damage

        to property. The Complaint fails to identify any direct physical loss, anywhere, because there are

        no factual allegations of actual, tangible, permanent, physical alteration, to any property. As such,

        the Policies’ Business Income, Extra Expense, Civil Authority, Ingress and Egress, Dependent

        Property, and so-called Sue and Labor Coverages do not apply.

        II.      Plaintiffs Do Not Allege Facts to Show the Requisite Prohibition or Prevention of
                 Access to Their Property, as Required for the Policies’ Civil Authority and Ingress
                 and Egress Coverages to Apply.

                 In its initial brief, Cincinnati established that neither the Orders nor COVID-19 prohibited

        access to the Plaintiffs’ premises. (CIC Brf. pp. 22-24). Plaintiffs contend that whether access to


        11
           Acord, Lillard–Roberts, CV–01–1362–ST, 2002 WL 31495830, at *8.
        12
           Newman Myers, 17 F. Supp. 3d 323, is factually analogous to this case, and addresses and distinguishes several of
        the same cases Plaintiffs cite here. See Newman Myers, 17 F. Supp. 3d at 329-332 (“Newman Myer’s cases are,
        however, distinguishable. In each case there was some compromise to the physical integrity of the workplace. . . . The
        critical policy language here – “direct physical loss or damage” . . . unambiguously, requires some form of actual,
        physical damage to the insured premises to trigger loss of business income and extra expense coverage.”) Rose’s
        similarly considers and distinguishes many of Plaintiffs’ cited cases. Rose’s, No. 2020 CA 002424 B at 5-7 (“[N]one
        of the cases cited by Plaintiffs stand for the proposition that a governmental edict, standing alone, constitutes a direct
        physical loss under an insurance policy.”) Rose’s instead adopts the well-reasoned authorities relied upon by
        Cincinnati. (Id. at 7-9). While Rose’s had not yet been decided at the time Cincinnati filed its initial brief, Cincinnati
        cited, and Plaintiffs failed to acknowledge or distinguish, Newman Myers.

                                                                    9
101920983.v1
        their premises was prohibited or prevented is a factual issue, and thus not appropriate for

        determination on a motion to dismiss. However, the record for the purposes of Rule 12(b)(6)

        motion consists of the pleadings, exhibits, and other materials integral to the Complaint. (Id. pp.

        11-12). Here, Plaintiffs’ allegations conflict with the Orders, so the Orders control. (Id. p. 12). As

        demonstrated, the Orders support Cincinnati and show that access to the Plaintiffs’ premises was

        not prohibited or prevented. (Id. at pp. 22-24).13 Thus, there is no Civil Authority or Ingress and

        Egress coverage.

                                                           Conclusion

                The coverages sought by Plaintiffs under their commercial property policies all require

        there to be direct physical loss to property. Courts have widely held that this property insurance

        trigger requires physical alteration of property. More specifically, at least three courts have ruled

        on the direct physical loss issue in the context of the Coronavirus pandemic, and each held that the

        presence of the Coronavirus is not direct physical loss as a matter of law.

                Plaintiffs’ Complaint does not contain sufficient factual allegations to support a viable

        claim for relief on its face. For the reasons established in its initial brief, and above, Cincinnati’s

        Motion to Dismiss should be granted.

        August 10, 2020.




        13
           See also, Newman Myers, 17 F. Supp. 3d at 327 (dispute whether insured was entitled to coverage for business
        income and extra expenses resulting from its inability to access its office premises because the power company
        preemptively shut-off power in anticipation of flooding due to approach of Hurricane Sandy presented a “pure question
        of law” for the court).

                                                                 10
101920983.v1
                Respectfully submitted by:

                DEFENDANT, THE CINCINNATI
                INSURANCE COMPANY


                    WALLACE SAUNDERS

                    BY: /s/ Michael L. Brown__________
                        Michael L. Brown KS# 21313
                        Kelvin J. Fisher   KS#22014
                        10111 West 87th Street
                        Overland Park, KS 66212
                        (913) 888-1000 FAX - (913) 888-1065
                        mbrown@wallacesaunders.com
                        kfisher@wallacesaunders.com

                    AND

                          LITCHFIELD CAVO LLP
                          Daniel Litchfield    PHV
                          Ericka Hammett PHV
                          303 West Madison Street
                          Suite 300
                          Chicago, IL 60606
                          (312) 781-6669 FAX (312) 781-6630
                          litchfield@litchfieldcavo.com
                          hammett@litchfieldcavo.com

                    ATTORNEYS FOR DEFENDANT THE
                    CINCINNATI INSURANCE COMPANY




               11
101920983.v1
        CERTIFICATE OF SERVICE

        I hereby certify that on August 10, 2020, I
        electronically filed the foregoing document with
        the Clerk of the Court using the CM/ECF system
        which will send a notice of electronic filing to:

        Brandon J.B. Boulware
        Boulware Law LLC
        1600 Genessee Street, Suite 416
        Kansas City, MO 64102
        brandon@boulware-law.com

        Todd Johnson
        Votava Nantz & Johnson, LLC
        9237 Ward Parkway, Suite 240
        Kansas City, MO 64114
        tjohnson@vnjlaw.com

        Jack Thomas Hyde
        Wagstaff & Cartmell
        4740 Grand Ave., Suite 300
        Kansas City, MO 64112
        jhyde@wcllp.com

        Thomas A. Rottinghaus
        Wagstaff & Cartmell
        4740 Grand Ave., Suite 300
        Kansas City, MO 64112
        trottinghaus@wcllp.com

        Tyler Hudson
        Wagstaff & Cartmell
        4740 Grand Ave., Suite 300
        Kansas City, MO 64112
        thudson@wcllp.com

        ATTORNEYS FOR PLAINTIFFS


        _/s/ Michael L. Brown   _________
        For the Firm


                                                12
101920983.v1
